BLD-253                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-2221
                                      ___________

                                  CLAUDIA LANIER,

                                                         Appellant

                                             v.

                               WACHOVIA BANK
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D.C. Civil No. 09-cv-04566)
                     District Judge: Honorable William H. Yohn
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 22, 2010

          Before: RENDELL, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: August 19, 2010)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

      As the parties are familiar with the facts, we will not go into them in detail.

Essentially, Claudia Lanier sued Wachovia Bank in the Pennsylvania Court of Common
Pleas because Wachovia Bank garnished her earnings and turned over her bank deposits

to the Internal Revenue Service (“IRS”) in response to one or more notices of levy from

the IRS. Wachovia Bank removed the suit to federal court and moved to dismiss it. The

District Court granted the motion, and Lanier appeals. Lanier also requests that we stay

the garnishment.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.1 Our review is plenary. See

Lum v. Bank of Am., 361 F.3d 217, 223 ( 3d Cir. 2004). Because Lanier’s appeal does

not have an arguable basis in fact or law, we will dismiss it pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       The District Court properly dismissed Lanier’s complaint. Despite her many

proposed theories of relief under federal and state law, Lanier did not state a claim upon

which relief could be granted based on her allegations. Wachovia Bank is immune from

suit for complying with the notice or notices of levy from the IRS. The Internal Revenue

Code provides:

       Any person in possession of (or obligated with respect to) property or rights
       to property subject to levy upon which a levy has been made who, upon
       demand by the Secretary, surrenders such property or rights to property (or
       discharges such obligation) to the Secretary (or who pays a liability under
       subsection (d)(1)) shall be discharged from any obligation or liability to the


   1
    We reject Lanier’s contention that there is no federal question in this case. We also
reject her argument on appeal that her case was improperly removed to federal court on
the grounds that a defendant may remove a case to federal court only when the case was
originally filed in the Superior Court of the District of Columbia. She simply
misapprehends the import of 28 U.S.C. § 1451.

                                             2
       delinquent taxpayer and any other person with respect to such property or
       rights to property arising from such surrender or payment.

26 U.S.C. § 6332(e); see also Farr v. United States, 990 F.2d 451, 456 (9th Cir. 1993)

(noting that § 6332(e) saves a third person served with a levy from being “forced to

negotiate between the Scylla of IRS fury and the Charybdis of taxpayer vengeance”);

Weissman v. United States Postal Serv., 19 F. Supp. 2d 254, 261 (D.N.J. 1998) (collecting

cases and noting the generosity of the grant of immunity).

       To the extent that Lanier contested the underlying validity of the tax assessment,

her arguments were misdirected. See Schiff v. Simon & Schuster, Inc., 780 F.2d 210, 212

(2d Cir. 1985) (holding that a dispute relating to the underlying tax assessment does not

alter the obligation to honor the levy). Furthermore, to the extent that Lanier contested the

underlying validity of the tax assessment, her arguments have been roundly rejected as

frivolous tax protester rhetoric, as the District Court explained.

       For these reasons, we will dismiss her appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). Lanier’s motion to stay the garnishment is denied.




                                               3